Citation Nr: 1624307	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1976 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009 and June 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2015, the Veteran testified at a video teleconference hearing before an Acting Veterans Law Judge who is no longer at the Board.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  In April 2016, VA sent a letter to the Veteran informing him that the Acting Veterans Law Judge was no longer with the Board, and asked whether he desired to have another hearing.  In May 2016, the Veteran responded and requested not to appear at another Board hearing.  Therefore the Board will proceed to render a decision based on the evidence of record. 

In July 2015, the Board remanded the case to the RO for additional development.  The Board finds there is compliance with the prior remand.  


FINDINGS OF FACT

1. The Veteran's right knee disability is not related to active duty service.  

2. The Veteran's left knee disability is not related to active duty service.   


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in October 2008 and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral knee disability in October 2015.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims service connection for a bilateral knee disability.  Specifically, he stated during his February 2015 Board hearing that his bilateral knee disability arose in conjunction with a cervical spine injury he sustained during a field medical training incident in 1978 at Camp Lejeune.  He also states he thought the pain was due to marching and claims he has had a chronic bilateral knee condition since the 1978 incident.   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records confirm that the Veteran complained of neck symptomatology during service; however, there is no medical evidence of any specific injury to either the neck or the knees during service, and several in-service records note there was no history of trauma associated with the neck.  

A December 2004 VA treatment record notes the Veteran complained of "sometimes knee pain."  A September 2005 VA treatment record notes the Veteran complained of right knee pain two times a week.  He denied any injury to the knee that he was aware of and was diagnosed with right knee pain, etiology unknown.  

An August 3, 2007, VA treatment record notes the Veteran was assessed to have bilateral patellofemoral pain/degenerative joint disease.  (See Virtual VA, CAPRI, 8/3/07, pg. 256).  An August 6, 2007, VA treatment record notes x-rays of the Veteran's knees revealed no bony or soft tissue abnormalities identified.  (See Virtual VA, CAPRI, 8/6/07, pg. 606).    

An August 2008 VA treatment record notes x-rays of the Veteran's knees were unremarkable and impression was probable degenerative meniscus tears, right knee greater than left knee.  A December 2008 VA treatment record notes x-rays of the Veteran's knees revealed no other significant degenerative changes and mild bilateral tibial beaking without other osseous abnormalities.  Overall no significant interval change.

An April 2009 VA treatment record notes the Veteran's left knee had been a long standing problem and was "post traumatic secondary to his job as a marine."  He was diagnosed with post traumatic degenerative joint disease and torn medial meniscus in the left knee.  

A June 2009 VA treatment record from the Veteran's orthopedic surgeon opined that the Veteran had degenerative joint disease of both knees, status post injury in 1978 and "it is high possible that the claimant's service connected injury of 1978 has contributed to his current RIGHT and LEFT KNEE condition and diagnoses as described above."  The VA physician reviewed the Veteran's records and discussed the Veteran's reported in-service injury in 1978 at Camp Lejeune. 

A March 2011 VA treatment record notes the Veteran underwent a right total knee arthroplasty.  In March 2012, he underwent a left total knee arthroplasty.  (See Virtual VA, CAPRI, 3/29/12, pg. 204). 

In May 2014 the Veteran submitted a statement from J.L.S. who purported to have served with the Veteran.  According to J.L.S. he remembered the Veteran complaining of having injured his neck and knees upon returning from field medical technician training at Camp Lejeune.  The Veteran had mentioned he was going to seek medical attention for his injuries and complained about his pain.  

Pursuant to the July 2015 Board remand, the Veteran was afforded a VA examination of his knees in October 2015.  The Veteran reported the onset of his knee pain was due to an injury at Camp Lejeune while training for field medic in 1978.  The Veteran did not recall the first time he received treatment for his knees after service.  Imaging conducted at the time of the examination revealed total cemented knee prosthesis in appropriate alignment bilaterally.  The examiner opined that the Veteran's bilateral knee disability less likely as not had its onset during active duty service or is related to any in-service disease, event, or injury.  The examiner explained that there was no evidence of knee complaints in service, even though there was documentation of multiple other complaints in the Veteran's service treatment records.  There was no available documentation of bilateral knee treatment until 2004 and "it is presumed that significant problem from service would have required intervention prior to this time, particularly since the report date of injury goes back more than 20 years; knee x-ray abnormalities in 2007 were only mild and it is presumed that a significant injury in service in the late 1970's would have caused more degenerative changes almost 30 years later."  Also, the Veteran's reports of injuring his knee during military service and suffering from knee symptomatology since this time had been considered as well as the report from the individual claiming the Veteran complained of knee pain during service.  However:

The weight of the medical evidence outlined above is felt to far outweigh these reports.  The June 2009 VA medical opinion was also noted, and again, if the veteran had experienced a significant knee injury in service, it is likely that he would have complained about it as he showed a pattern of seeking medical care for multiple other medical problems, there is no documentation of knee complaints until 2004, and Xray [sic] abnormalities in 2007, nearly 30 years after the reported initial injury, were only mild.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claims.  

Initially, as the record does not reflect that the Veteran was diagnosed with arthritis to a compensable degree within one year of separation from active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  

The Board is aware that in May 2014 the Veteran submitted a statement from J.L.S. who purported to have served with the Veteran and states he remembered the Veteran complaining of having injured his neck and knees upon returning from field medical technician training at Camp Lejeune.  Also, the Veteran had mentioned he was going to seek medical attention for his injuries and complained about his pain.  The Board is also aware of the Veteran's contentions that he injured his knees during a 1978 injury in-service.  While the Veteran is competent to testify to events that occurred in military service, the Board finds the evidence of record is against the finding of nexus between the Veteran's alleged in-service injury and his current bilateral knee disability.  

While the Board recognizes the Veteran's assertions that he currently has a bilateral knee disability related to service, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a bilateral knee disability.  

The Board acknowledges an April 2009 VA treatment record that notes the Veteran's left knee had been a long standing problem and was "post traumatic secondary to his job as a marine."  However, the Board finds this opinion is based purely on the Veteran's reported history and not on review of the record.  Furthermore, there is no rationale provided for the opinion.  Also, the Board acknowledges a June 2009 statement from the Veteran's VA physician that notes "it is high possible that the claimant's service connected injury of 1978 has contributed to his current RIGHT and LEFT KNEE condition and diagnoses as described above."  However, the physician does not provide a rationale and his opinion is merely speculative.  Therefore, the Board finds little probative value in these opinions.  

The Board finds the October 2015 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the examiner considered the Veteran's statements, the June 2009 VA physician's opinion, and the May 2014 statement from J.L.S.  However, the examiner found the Veteran's reporting of other complaints in service, lack of documentation of bilateral knee complaints until 2004, nearly 30 years after the reported injury, and x-ray abnormalities in 2007 revealing only mild knee disabilities to be more persuasive evidence against a finding of a relationship between the Veteran's current bilateral knee disability and an in-service injury.  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the October 2015 VA examiner's opinion.   

Indeed, the first complaint of knee pain was not until December 2004, nearly 25 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the Board finds the elements of service connection for a bilateral knee disability has not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


